        Case 1:18-cr-00492-PGG Document 108 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                            ORDER
            -against-
                                                        18 Cr. 492 (PGG)
CLAUDIUS ENGLISH,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Claudius English, previously

scheduled for November 25, 2020, will now take place on January 8, 2021 at 12:00 p.m. in

Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       October 23, 2020
                                          SO ORDERED.


                                          _________________________________
                                          Paul G. Gardephe
                                          United States District Judge
